       9:19-cv-01726-JMC          Date Filed 05/21/20      Entry Number 41        Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

 Elder Prescott Leach,                         )       Civil Action No. 9:19-cv-01726-JMC
                                               )
                         Petitioner,           )
                                               )
               v.                              )            ORDER AND OPINION
                                               )
 Warden, Lieber Correctional Institution,      )
                                               )
                         Respondent.           )
                                               )

       Petitioner Elder Prescott Leach, proceeding pro se, filed a Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 (1996). (ECF No. 1.) The matter is before the court for

review of the Magistrate Judge’s Report and Recommendation (“Report”) issued on February

25, 2020. (ECF No. 34.) For the reasons stated below, the court ACCEPTS the Report (ECF

No. 34), GRANTS Respondent’s Motion for Summary Judgment (ECF No. 24), and

DISMISSES Petitioner Elder Prescott Leach’s Habeas Petition (ECF No. 1).

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 34 at 2–7.) In March 2014, Petitioner was charged

and convicted of two counts of trafficking in crack cocaine in York County. (Id. at 2.) He was

sentenced to life imprisonment without parole. (Id.) The Report provides the issues that

Petitioner raised in his Habeas Petition:

       Ground One: Did the trial court commit a reversible error in . . . upholding the
       warrantless seizure and search of Appellate’s vehicle under the “plain view”
       doctrine because the searching officer did not discover the packaging materials
       or the scale until she either: (1) sat in the vehicle, which was an unlawful vantage
       point, or, (2) opened the driver’s side door, which constituted an improper
       warrantless search?

       Supporting Facts: Petitioner incorporates by reference the facts presented on his
                                                   1
       9:19-cv-01726-JMC         Date Filed 05/21/20        Entry Number 41        Page 2 of 5




       Anders Brief in Ground One. Please see attached pages of direct appeal brief. See
       attached pages 19–26.

       Ground Two: Did the PCR court err in denying Petitioner relief where trial
       counsel rendered ineffective assistance by failing to strike a juror with two family
       members in law enforcement who were employed in the same county as
       Petitioner’s trial, where counsel still had strikes remaining at the time said juror
       was called to serve on the panel at Petitioner’s trial?

       Supporting Facts: Petitioner incorporates by reference the facts presented on his
       Johnson Brief in Ground Two. Please see attached pages 27–30.

       Ground Three: Did the PCR court err in finding that trial counsel provided
       effective assistance of counsel where trial counsel failed to properly challenge
       prior convictions, resulting in life without parole (“LWOP”) sentences[s]?

       Supporting Facts: Petitioner incorporates by reference the facts presented on his
       Johnson Brief (pro se) in Ground Three [issue one on Petitioner’s pro se response
       to Johnson petition. See attached pages 31–33.

       Ground Four: Did the PCR court err in finding that trial counsel provided
       effective assistance of counsel where trial counsel failed to object to the
       sufficiency of indictment and to the indictment being materially amended at the
       close of trial?

       Supporting Facts: Petitioner incorporates by reference the facts presented on his
       Johnson Brief (pro se) in Ground Four [issue three on Petitioner’s pro se response
       to Johnson Petition. See attached pages 34–35.

       Ground Five: Ineffective Assistance of Appellate Counsel for failing to raise:
       The trial court erred in denying the appellant’s motion for a directed verdict
       motion of acquittal on both counts of trafficking in crack-cocaine where the state
       failed to present sufficient evidence of an essential element of trafficking in crack-
       cocaine, thereby depriving him of due process of law under the Fifth and
       Fourteenth Amendments to the United States Constitution.

       Supporting Facts: See attached pages 37–40.

(ECF No. 34 at 6–7 (citing ECF No. 1 at 5–40).)

       Respondent Warden of Lieber Correctional Institution filed a Motion for Summary

Judgment on November 8, 2019. (ECF No. 24.) The Magistrtate Judge issued a Report on

February 25, 2020, recommending that Respondent’s Motion for Summary Judgment be granted

and Petitioner’s Habeas Petition be dismissed with prejudice. (ECF No. 34.) In short, the

                                                 2
       9:19-cv-01726-JMC         Date Filed 05/21/20       Entry Number 41        Page 3 of 5




Magistrate Judge determined that Petitioner “has failed to meet his burden under 28 U.S.C. §

2254 of demonstrating that the PCR court’s ‘decision . . . was contrary to, or involved an

unreasonable application of, clearly established Federal law . . . or that the decision ‘was based

on an unreasonable determination of the facts in light of the evidence presented in the state court

proceeding.” (Id. at 23.) Petitioner timely filed Objections to the Report on March 13, 2020.

(ECF No. 36.)

                                     II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02(B)(2)(c) for the District of South Carolina. The Magistrate Judge makes

only a recommendation to the court, which has no presumptive weight. The responsibility to

make a final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–

71 (1976). The court reviews de novo only those portions of a Magistrate Judge’s Report and

Recommendation to which specific objections are filed, and reviews those portions which are

not objected to – including those portions to which only “general and conclusory” objections

have been made – for clear error. See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or modify, in whole or in part, the

recommendation of the Magistrate Judge or recommit the matter with instructions. See 28 U.S.C.

§ 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those

documents to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12-cv-0118-GRA,

2012 WL 3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be

construed in a favorable manner, “no matter how inartfully pleaded, to see whether they could

                                                3
       9:19-cv-01726-JMC           Date Filed 05/21/20         Entry Number 41          Page 4 of 5




provide a basis for relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug.

12, 1997). Yet, even though pro se documents are liberally construed by federal courts, “[t]he

‘special judicial solitude’ with which a district court should view pro se complaints does not

transform the court into an advocate.” Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391

(4th Cir. 1990).

                                           III. DISCUSSION

      The court finds that Petitioner’s Objection simply rehashes the arguments found in the

Habeas Petition. (See ECF No. 1 at 5–40.) and that the Magistrate Judge adequately considered

each of Petitioner’s claims (See ECF No. 34 at 7–24). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby, 718 F.2d at 199. The court concludes that the Magistrate Judge’s Report

accurately summarizes the law and correctly applies it to the instant Habeas Petition. (ECF No.

34 at 7–23.) Thus, because there are no specific objections and no clear error in the record, the

court adopts the Report. See Diamond, 416 F.3d at 315; see also Camby, 718 F.2d at 199.

                                          IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS

the Magistrate Judge’s Report and Recommendation (ECF No. 34), GRANTS Respondent

Warden of Lieber Correctional Institution’s Motion for Summary Judgment (ECF No. 24), and

DISMISSES Petitioner Elder Prescott Leach’s Habeas Petition (ECF No. 1) with prejudice.

                                     Certificate of Appealability

       The law governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists would
                                                   4
        9:19-cv-01726-JMC            Date Filed 05/21/20         Entry Number 41           Page 5 of 5




find this court’s assessment of his constitutional claims is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell, 536 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In

this case, the legal standard for the issuance of a certificate of appealability has not been met.

        IT IS SO ORDERED.




                                                              United States District Judge
May 21, 2020
Columbia, South Carolina




                                                      5
